DETAILED ACTION
Claim(s) 1-11 are presented for examination. 
Claims 1, 4 and 7 are amended.
Claim(s) 2, 3, 5, 6, 8 and 9 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on June 11th, 2020 to provide clarification of the proposed claim amendments filed June 15th, 2020 (see interview summary paper # 20200611).
Response to Arguments
Applicant’s arguments (see remarks pages 6-7 of 7) filed June 15th, 2020 with respect to rejection of claim(s) 1, 4, 7, 10 and 11 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 1, 4 and 7, the applicant argued that, In Zucker, however, the first communication unit (first portable electronic device/unit 100) and the second communication unit (supplemental device/unit 150) are different devices, and the first external device and the second external device are the same (WLAN120). On the other hand, in the present application, the first communication unit and the second communication unit are in the same device. And, the first external device and the second external device are different devices. c.f P.12 of the present specification "The communication portion 23 corresponds to a "first communication portion" and a "second communication portion" according to the present invention." P.7 of the present specification "The content storage devices 10A and lOB, the speakers 30A and 30B, the speaker 3, or the player 4 correspond to a "first external device" according to the present invention." P.13 of the present specification "The content playing device 40 corresponds to a "second external device" according to the present invention." Zucker and the present invention are different from each other in view of the fact that the hardware configuration is different from that of the present invention and that the first external device and the second external device are the same (WLAN120)  [see remarks, pages 6-7 of 7].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	In view of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007), the court acknowledged that it would have caused a person of ordinary skill in the art to see the obvious benefit of combining prior art elements according to known methods to yield predictable results. 	In the instant case, combining the first communication unit with the second communication unit as disclosed in Zucker, onto a same device, produces a same result.

	Therefore a prima facie case of obviousness is established by Sato in view of Zucker under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 9,288,740 B2) in view of Zucker (US 9,258,704 B2) and in further view of Nagahiro (WO2016/103556 A1, where an English Language of the convenient translation is found in US 2017/0273131, per MPEP 901.05).

Regarding Claim 1,	
	Sato discloses an information processing apparatus [see Fig(s). 1 & 3, col. 5, lines 5-15, a relay apparatus or smartphone “100”] comprising:
	a first communication unit [see Fig(s). 1 & 2, col. 4, lines 18-23, a wireless LAN communication control unit “210” controlling wireless LAN communication performed by a wireless LAN antenna “110” and a wireless LAN antenna control unit “109”] communicating with a first external device [see Fig. 3, col. 5, lines 5-15, communicating with an external device “310”] that has established a connection to a wireless network [see Fig. 3: “360” and “361”, col. 5, lines 5-15, the external device “310” is connected to the wireless access point (AP) network “320”];
[see Fig. 2, col. 4, lines 40-45, a service information management/reception unit “240”] receiving setting information [see Fig. 7, col. 5, lines 30-35, managing a received communication check table “700” including a service identifier “701”] that the first external device stores [see Fig. 8, col. 9, lines 40-50, the external device “310” stores data such as wireless communication network information, data exchange information, and communication device information], from the first external device [see Fig. 6: Step “602”, col. 7, lines 35-40, from the communication terminal (i.e. the external device “310”) the smartphone “100” acquires an identifier (see Fig. 7: a service identifier “701”)] through the first communication unit [see Fig(s). 1 & 2, col. 4, lines 18-23, via the wireless LAN communication control unit “210” controlling the wireless LAN communication performed by the wireless LAN antenna “110” and the wireless LAN antenna control unit “109”];
	a second communication unit [see Fig(s). 1 & 2, col. 4, lines 28-35, a mobile network communication control unit “220” controlling a mobile network communication performed by a mobile network communication antenna “112” and a mobile network communication antenna control unit “111”] communicating with a second external device [see Fig. 11: Steps “S1101” & “S1104”, col. 13, lines 20-30, a server “350” via the mobile network antenna “112”/”330”] that has not established a connection to the wireless network [see Fig. 12A: Steps “S1203 & S1204”, col. 13, lines 5-15, since the access point “320” is not connected to the Internet, the message transmitted by the smartphone “100” does not reach the server “350”]; and
	a transmission unit [see Fig. 1, col. 4, lines 35-40, an NFC control unit “230” controls Near Field Communication (NFC) communication performed via the NFC antenna “114” and the NFC antenna control unit “113”] transmitting the setting information [see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters to the external device “310” using NFC] that the setting information reception unit [see Fig. 2, col. 4, lines 40-45, the service information management unit “240”] has received [see Fig. 12A, Step “1207”, col. 12, lines 4-14, upon receiving a notification including the service identifier from the external device “310” using NFC], to the second external device [see col. 12, lines 4-14, for confirming a connection to the server “350”] through the second communication unit [see Fig(s). 1 & 2, col. 4, lines 28-35, via a mobile network communication control unit “220” controlling a mobile network communication performed via the mobile network communication antenna “112” and the mobile network communication antenna control unit “111”], wherein
	the setting information includes an encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] in order that the first external device establishes a connection to a wireless access point in the wireless network [see Fig. 7, col. 5, lines 54-60, the communication check table 700 indicates as a result of the smartphone 100 checking the ability to connect to the server is confirmed and a connection is possible via the mobile network and the access point (AP)]; and
	the transmission unit [see Fig. 1, col. 4, lines 35-40, an NFC control unit “230” controls Near Field Communication (NFC) communication performed via the NFC antenna “114” and the NFC antenna control unit “113”] transmits the encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] that the setting information reception unit has obtained from the first external device [see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters to the external device “310” using NFC], to the second external device [see Fig. 11A/B, col. 11 lines 60-67, the smartphone “100” transmits a connection check message to the server “350” via the access point “320”];
	the information processing apparatus [see Fig(s). 1 & 3, col. 5, lines 5-15, a relay apparatus or smartphone “100”] further comprises:
	a wireless relay apparatus obtaining unit obtaining [see col. 6, lines 38-54, the smartphone 100 determines if the access point is an access point that has been registered by the user when there is a match with a Basic Service Set Identifier (BSSID) or a Service Set Identifier (SSID) set by the user] a plurality SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] according to the wireless access point in the wireless network [see col. 6, lines 38-54, the smartphone 100 determines if the access point is an access point that has been registered by the user when there is a match with a Basic Service Set Identifier (BSSID) or a Service Set Identifier (SSID) set by the user], the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key], being recognized by the second external device [see Fig. 2, col. 4, lines 20-28, an access point (AP) communication control unit 211 controls wireless LAN communication performed by the relay apparatus operating as an access point];
	a display unit displaying [see Fig. 1, col. 3, lines 51-52, a display unit 101 for displaying applications] the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] among the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] that the wireless relay apparatus obtaining unit has obtained [see col. 6, lines 38-54, the smartphone 100 determines if the access point is an access point that has been registered by the user when there is a match with a Basic Service Set Identifier (BSSID) or a Service Set Identifier (SSID) set by the user]; and
[see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters] one SSID [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] among the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] that have been displayed by the display unit [see Fig. 1, col. 3, lines 51-52, a display unit 101 for displaying applications], and 
	the setting information reception unit obtains the encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] corresponding to the one SSID [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key]  that the selection unit selects [see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters], from the first external device [see col. 5, lines 25-35, a communication check table 700 is a table in which information regarding servers is managed by the service information management unit 240 in association with information regarding networks that were connected to the smartphone 100 when performing connect-ability checking].
	Sato does not explicitly teach a first communicating unit communicating with a first external device that has established a connection to a wireless “internet” network and a second communication unit communicating with a second external device that has not established a connection to the wireless “internet” network.
	However, Zucker discloses a first communicating unit [see fig. 1, col. 3, lines 59-67, a initiating /first portable electronic device /unit “110”] communicating [see fig. 1, col. 3, lines 59-67, facilitating /communicating network login information or credentials] with a first external device [see fig. 1, col. 3, lines 59-67, to /with a WLAN “120”] that has established a connection [see fig. 1, col. 3, lines 59-67, for providing connectivity and access] to a wireless internet network [see fig. 1, col. 3, lines 59-67, to the Internet /network “130”] and a second communication unit [see fig. 1, col. 4, lines 17-22, a supplemental device/unit “150”] communicating [see fig. 1, col. 4, lines 17-22, connecting/communicating] with a second external device [see fig. 1, col. 4, lines 17-22, to/with the WLAN “120”] that has not established a connection [see fig. 1, col. 4, lines 17-22, for the supplemental device “150” to gain access/connectivity] to the wireless internet network [see fig. 1, col. 4, lines 17-22, to the internet/network “130”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide with a first external device that has established a connection to a wireless “internet” network and a second communication unit communicating with a second external device that has not established a connection to the wireless “internet” network as taught by Zucker in the system of Sato for allowing multiple commonly owned portable devices to access a wireless network, by receiving the network's credentials as input at one commonly owned device and that device subsequently transmitting the network credentials to a second commonly owned device [see Zucker col. 2, lines 45-50]. 
	Neither Sato nor Zucker explicitly teach “the first communication unit and the second communication unit are part of a same device”.
	However, Nagahiro discloses the first communication unit and the second communication unit are part of a same device [see fig(s). 1 & 2, pg. 3, ¶39 lines 1-12, a short-distance wireless communication unit “108” (i.e. first communication unit), and a long-distance wireless communication unit “109” (i.e. second communication unit) are implemented within the external apparatus or digital camera “10”].
[see Nagahiro pg. 1, ¶9 lines 8-10].

Regarding Claim 4,	
	Sato discloses an information processing method [see col. 7, lines 12-17, a method for a smartphone 100 for determining that the smartphone 100 and the server 350 can be connected to each other] comprising:
	storing setting information in a first external device [see Fig. 8, col. 9, lines 40-50, the external device “310” stores data such as wireless communication network information, data exchange information, and communication device information] that has established a connection to a wireless network [see Fig. 3: “360” and “361”, col. 5, lines 5-15, the external device “310” is connected to the wireless access point (AP) network “320”];
	transmitting the setting information [see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters to the external device “310” using NFC] stored in the first external device [see Fig. 8, col. 9, lines 40-50, the external device “310” stores data such as wireless communication network information, data exchange information, and communication device information], from the first external device to an information processing apparatus [see Fig. 12A, col. 12, lines 5-15, the digital camera 310 notifies the smartphone 100 of its own identifier and the identifier of a service it plans to use, using NFC]; and
[see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters to the external device “310” using NFC] transmitted to the information processing apparatus [see Fig. 12A, col. 12, lines 5-15, the digital camera 310 notifies the smartphone 100 of its own identifier and the identifier of a service it plans to use, using NFC], from the information processing apparatus to a second external device that has not established a connection to the wireless network [see Fig. 12A, col. 12, lines 15-20, since only the connection with the server 350 via the mobile network antenna 330 is confirmed by the smartphone 100 the smartphone 100 notifies the digital camera 310 of only the parameters of the network to be created by operating as an AP], wherein
	the setting information includes an encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] in order that the first external device establishes a connection to a wireless access point in the wireless network [see Fig. 7, col. 5, lines 54-60, the communication check table 700 indicates as a result of the smartphone 100 checking the ability to connect to the server is confirmed and a connection is possible via the mobile network and the access point (AP)];
	the information processing method comprises transmitting the encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] transmitted to the information processing apparatus [see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters to the external device “310” using NFC], from the information processing apparatus to the second external device [see Fig. 11A/B, col. 11 lines 60-67, the smartphone “100” transmits a connection check message to the server “350” via the access point “320”]; and
[see col. 7, lines 12-17, a method for a smartphone 100 for determining that the smartphone 100 and the server 350 can be connected to each other] further comprises: 
	transmitting a plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] according to the wireless access point in the wireless network [see Fig. 3: “360” and “361”, col. 5, lines 5-15, the wireless access point (AP) network “320”], the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] being recognized by second external device [see Fig. 2, col. 4, lines 20-28, an access point (AP) communication control unit 211 controls wireless LAN communication performed by the relay apparatus operating as an access point], from the second external device to the information processing apparatus [see Fig. 11A/B, col. 11 lines 60-67, from the server “350” to the smartphone “100”]; 
	displaying [see Fig. 1, col. 3, lines 51-52, a display unit 101 for displaying applications] the SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key], that have been transmitted from the second external device to the information processing apparatus [see Fig. 11A/B, col. 11 lines 60-67, from the server “350” to the smartphone “100”]; 
	receiving selection of one SSID [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] among the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] that have been displayed [see Fig. 1, col. 3, lines 51-52, a display unit 101 for displaying applications], and 
[see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits] the encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] corresponding to the first one SSID [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] that has been selected [see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters], from the information processing apparatus [see col. 5, lines 25-35, from the smartphone “100”] to the first external device [see Fig. 3, col. 5, lines 5-15, to the external device “310”].
	Sato does not explicitly teach storing setting information in a first external device that has established a connection to a wireless “internet” network and a second external device that has not established a connection to the wireless “internet” network.
	However, Zucker discloses storing setting information in a first external device that has established a connection to a wireless internet network [see fig. 1, col. 3, lines 59-67, an initiating portable electronic device “110” facilitating network login information or credentials to be stored by a WLAN “120” for providing connectivity and access to Internet “130”] and a second communication unit communicating with a second external device that has not established a connection to the wireless internet network [see fig. 1, col. 4, lines 17-22, a supplemental device “150” connecting to the WLAN “120” after receiving credentials from the initiating device “110” for becoming a network client and acting as the initiator in connecting to the WLAN “120” and further gaining access to the internet “130”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide storing setting information in a first external device that has established a connection to a wireless “internet” network and a second external [see Zucker col. 3, lines 34-36]. 
	Neither Sato nor Zucker explicitly teach “a same device communicates with both the first external device and with the second external device”.
	However, Nagahiro discloses a same device communicates with both the first external device and with the second external device [see fig(s). 1 & 2, pg. 3, ¶39 lines 1-12, a short-distance wireless communication unit “108” (i.e. first communication unit), and a long-distance wireless communication unit “109” (i.e. second communication unit) are implemented within the external apparatus or digital camera “10”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a same device communicates with both the first external device and with the second external device” as taught by Nagahiro in the combined system of Sato and Zucker for switching between a first communication mode and a second communication mode based on a number of the communication connections with external devices that are active [see Nagahiro pg. 1, ¶9 lines 8-10].

Regarding Claim 7,	
	Sato discloses a network connection method [see col. 7, lines 12-17, a method for a smartphone 100 for determining that the smartphone 100 and the server 350 can be connected to each other], comprising:
	storing [see Fig. 8, col. 9, lines 40-50, the external device “310” stores data such as wireless communication network information, data exchange information, and communication device information] setting information [see Fig. 7, col. 5, lines 30-35, a communication check table “700” including a service identifier “701”] in a first external device that has established a connection to a wireless network [see Fig. 3: “360” and “361”, col. 5, lines 5-15, the external device “310” is connected to the wireless access point (AP) network “320”];
	transmitting [see Fig. 12A, col. 12, lines 5-15, the digital camera 310 notifies the smartphone 100 of its own identifier and the identifier of a service it plans to use, using NFC] the setting information [see Fig. 7, col. 5, lines 30-35, the communication check table “700” including a service identifier “701”] stored in the first external device [see Fig. 8, col. 9, lines 40-50, the external device “310” stores data such as wireless communication network information, data exchange information, and communication device information], from the first external device to an information processing apparatus [see Fig. 12A, col. 12, lines 5-15, the digital camera 310 notifies the smartphone 100 of its own identifier and the identifier of a service it plans to use, using NFC]; and
	transmitting [see Fig. 12A, col. 12, lines 5-15, the digital camera 310 notifies the smartphone 100 of its own identifier and the identifier of a service it plans to use, using NFC] the setting information [see Fig. 7, col. 5, lines 30-35, the communication check table “700” including a service identifier “701”] transmitted to the information processing apparatus [see Fig. 12A, col. 12, lines 5-15, the digital camera 310 notifies the smartphone 100 of its own identifier and the identifier of a service it plans to use, using NFC], from the information processing apparatus to a second external device that has not established a connection to the wireless network [see Fig. 12A, col. 12, lines 15-20, since only the connection with the server 350 via the mobile network antenna 330 is confirmed by the smartphone 100 the smartphone 100 notifies the digital camera 310 of only the parameters of the network to be created by operating as an AP], wherein 
	the setting information [see Fig. 7, col. 5, lines 30-35, a communication check table “700” including a service identifier “701”] includes an encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] in order that the first external device [see Fig. 7, col. 5, lines 54-60, the communication check table 700 indicates as a result of the smartphone 100 checking the ability to connect to the server is confirmed and a connection is possible via the mobile network and the access point (AP)],
	the network connection method [see col. 7, lines 12-17, a method for a smartphone 100 for determining that the smartphone 100 and the server 350 can be connected to each other] comprises:
		transmitting [see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits the wireless LAN communication parameters] a plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] according to a plurality of wireless access points in the wireless network, the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] being recognized by the second external device [see col. 6, lines 38-54, if the access point is the user's home access point, it is clear to the user that the access point is connected to the Internet and the server], from the second external device to the information processing apparatus [see col. 6, lines 38-54, therefore the connection between the smartphone 100 and the server 350 can be checked];
	displaying the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] according to plurality of access points in the wireless network [see Fig. 1, col. 3, lines 51-52, a display unit 101 for displaying applications], the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] having been transmitted [see Fig. 12A, Step “1209”, col. 12, lines 4-14, the smartphone “100” searches the communication check table “700” and notifies/transmits] from the second external device to the information processing apparatus [see col. 11, lines 60-65, Upon receiving a response from the server 350, the smartphone 100 stores information]; 
	receiving selection of one SSID [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] among the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] according to the plurality of access points [see col. 6, lines 38-54, the smartphone 100 determines if the access point is an access point that has been registered by the user when there is a match with a Basic Service Set Identifier (BSSID) or a Service Set Identifier (SSID) set by the user], in the wireless network [see Fig. 3: “360” and “361”, col. 5, lines 5-15, the wireless access point (AP) network “320”], the plurality of SSIDs [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] having been displayed [see Fig. 1, col. 3, lines 51-52, a display unit 101 for displaying applications]; 
	obtaining the encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] corresponding to the one SSID [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] that has been selected [see col. 6, lines 38-54, the smartphone 100 determines if the access point is an access point that has been registered by the user when there is a match with a Basic Service Set Identifier (BSSID) or a Service Set Identifier (SSID) set by the user]; and 
	transmitting [see Fig. 12A, col. 12, lines 5-15, the digital camera 310 notifies the smartphone 100 of its own identifier and the identifier of a service it plans to use, using NFC] the encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] that has been obtained [see col. 6, lines 38-54, the smartphone 100 determines if the access point is an access point that has been registered], from the information processing apparatus to the second external device [see Fig. 12A, col. 12, lines 15-20, by the smartphone 100 the smartphone 100 notifies the digital camera 310 of only the parameters of the network to be created by operating as an AP].
	Sato does not explicitly teach storing setting information in a first external device that has established a connection to a wireless “internet” network and a second external device that has not established a connection to the wireless “internet” network.
	However, Zucker discloses storing setting information in a first external device that has established a connection to a wireless internet network [see fig. 1, col. 3, lines 59-67, an initiating portable electronic device “110” facilitating network login information or credentials to be stored by a WLAN “120” for providing connectivity and access to Internet “130”] and a second communication unit communicating with a second external device that has not established a connection to the wireless internet network [see fig. 1, col. 4, lines 17-22, a supplemental device “150” connecting to the WLAN “120” after receiving credentials from the initiating device “110” for becoming a network client and acting as the initiator in connecting to the WLAN “120” and further gaining access to the internet “130”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide storing setting information in a first external device that has established a connection to a wireless “internet” network and a second external device that has not established a connection to the wireless “internet” network as taught by Zucker in the system of Sato for supplemental devices connected to the wireless local area network (WLAN) to gain access to the Internet [see Zucker col. 3, lines 34-36]. 
“a same device communicates with both the first external device and with the second external device”.
	However, Nagahiro discloses a same device communicates with both the first external device and with the second external device [see fig(s). 1 & 2, pg. 3, ¶39 lines 1-12, a short-distance wireless communication unit “108” (i.e. first communication unit), and a long-distance wireless communication unit “109” (i.e. second communication unit) are implemented within the external apparatus or digital camera “10”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a same device communicates with both the first external device and with the second external device” as taught by Nagahiro in the combined system of Sato and Zucker for switching between a first communication mode and a second communication mode based on a number of the communication connections with external devices that are active [see Nagahiro pg. 1, ¶9 lines 8-10].

Regarding Claim 10,
	The combined system of Sato, Zucker and Nagahiro discloses all limitations of the claim.
	Sato further discloses the network connection method [see col. 7, lines 12-17, a method for a smartphone 100 for determining that the smartphone 100 and the server 350 can be connected to each other] according to claim 8, further comprising:
	transmitting the encryption key [see col. 14, lines 14-17, the communication parameters … include information such as the Service Set Identifier (SSID), the encryption type, the encryption key] that has been stored in the first external device, from the first external device to the information processing apparatus, when the second external device starts connection [see Fig. 11A/B, col. 11 lines 60-67, the smartphone “100” transmits a connection check message to the server “350” via the access point “320”].

Regarding Claim 11,
	The combined system of Sato, Zucker and Nagahiro discloses all limitations of the claim.
	Sato further discloses the network connection method [see col. 7, lines 12-17, a method for a smartphone 100 for determining that the smartphone 100 and the server 350 can be connected to each other] according to claim 8, further comprising:
	causing the second external device to function as a specific wireless access point [see col. 14, lines 25-35, Wi-Fi Direct or ad hoc connections];
	connecting the information processing apparatus to the specific wireless access point [see Fig. 7, col. 5, lines 54-60, the communication check table 700 indicates as a result of the smartphone 100 checking the ability to connect to the server is confirmed and a connection is possible via the mobile network and the access point (AP)]; and
	transmitting [see Fig. 12A, col. 12, lines 5-15, the digital camera 310 notifies the smartphone 100 of its own identifier and the identifier of a service it plans to use, using NFC] the setting information [see Fig. 7, col. 5, lines 30-35, the communication check table “700” including a service identifier “701”] from the information processing apparatus to the second external device after the information processing apparatus is connected to the specific wireless access point [see Fig. 11A/B, col. 11 lines 60-67, the smartphone “100” transmits a connection check message to the server “350” via the access point “320”].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469